Case: 14-70038      Document: 00513372249         Page: 1    Date Filed: 02/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                      No. 14-70038                                  FILED
                                                                              February 8, 2016
                                                                               Lyle W. Cayce
JUAN CASTILLO,                                                                      Clerk

                                          Petitioner - Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                          Respondent - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:12-CV-924


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       A Texas jury found Juan Castillo guilty of the capital murder of 19 year
old Tommy Garcia, Jr. and sentenced him to death. After he was denied relief
on direct appeal and in state habeas corpus proceedings, Castillo collaterally
attacked his conviction and sentence through a federal habeas corpus petition.
The federal district court denied him both habeas relief and a certificate of
appealability (“COA”) in an exhaustive 134 page opinion. Castillo now seeks a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-70038     Document: 00513372249    Page: 2   Date Filed: 02/08/2016



                                 No. 14-70038
COA from this court under 28 U.S.C. § 2253(c)(2). For the following reasons,
we DENY a COA.
                                  BACKGROUND
      On the night of December 2 and early morning hours of December 3,
2003, Castillo and his girlfriend, Debra Espinosa, along with Castillo’s friend,
Francisco Gonzales, and Gonzales’s girlfriend, Teresa Quintero, developed a
plan to rob Tommy Garcia, Jr. Espinosa, who had been intimate with Garcia
in the past, was to take Garcia to a secluded spot in a residential neighborhood
in San Antonio for another sexual encounter. Castillo and Gonzales, masked
and armed with guns, would storm the car and rob Garcia. Espinosa would
play along as if she, too, was a victim. Quintero would be the get-away driver.
      During the ensuing robbery, Castillo shot and killed Garcia.
      Gonzales was arrested fleeing the scene and Espinosa was arrested
shortly after. Implicated in the killing, both negotiated agreements to testify
against Castillo. In exchange for Gonzales’s testimony, the State agreed to a
charge of murder and a sentence of forty years in prison; for Espinosa’s
testimony, the State agreed to a charge of aggravated robbery and a sentence
of forty years in prison.
      Gonzales and Espinosa testified at Castillo’s trial that Castillo took the
lead in planning the robbery and they saw him shoot Garcia.
      Two of Gonzales’s family members testified that they saw Castillo,
Gonzales, and Quintero leave Gonzales’s house together shortly before the
murder in a car borrowed from one of the witnesses. Later that night, only
Quintero came back to the house to return the car. In the days after the
murder, both family members overheard, on separate occasions, Castillo
incriminate himself as the shooter and talk about how he got rid of the
evidence.


                                       2
    Case: 14-70038      Document: 00513372249     Page: 3   Date Filed: 02/08/2016



                                   No. 14-70038
        Two of Garcia’s friends testified that they were hanging out with Garcia
when he received a call from Espinosa asking to meet up. Not long after Garcia
left to meet Espinosa, one of the friends received a call from a hysterical
Espinosa. She told him that Garcia had been shot.
        A fellow jail inmate testified that Castillo admitted to him, while they
were in the jail together, that he had murdered Garcia during a robbery.
        Witnesses who lived near the murder scene testified that a car like the
one Castillo and the others borrowed was seen fleeing the scene right after the
shooting. A witness saw Castillo wearing, after the murder, a distinctive
necklace that Garcia owned and wore the night he died.
        On the strength of this and other evidence, the jury convicted Castillo of
capital murder. Before the punishment phase, Castillo communicated to the
court a desire to represent himself. The court determined Castillo was making
a knowing and voluntary decision and allowed him to represent himself during
the punishment phase.         Callahan and Harris, his appointed attorneys,
remained as stand-by counsel.
        During the punishment phase, the state presented substantial evidence
of future dangerousness. Witnesses testified that Castillo brutally beat and
threatened the mother of his child; shot at a man in a road rage incident; was
arrested in possession of guns and bulletproof vests; committed numerous
armed street robberies; bragged about committing home invasion robberies of
drug dealers; and boasted about having shot, stabbed, and killed people in the
past.    Castillo did not cross-examine, nor did he offer evidence in the
punishment phase. The jury found evidence of future dangerousness and no
mitigating circumstances. The judge imposed the death penalty.
        Castillo raised four points of error on direct appeal. His conviction and
sentence were affirmed by the Texas Court of Criminal Appeals. See Castillo v.
State, 221 S.W.3d 689 (Tex. Crim. App. 2007). Castillo sought a writ of habeas
                                         3
    Case: 14-70038    Document: 00513372249     Page: 4   Date Filed: 02/08/2016



                                 No. 14-70038
corpus before the state district court, which held an evidentiary hearing and
denied relief in a 50 page opinion. The Texas Court of Criminal Appeals
adopted the district court’s findings and conclusions and denied relief. See Ex
parte Castillo, No. WR-70510-01, 2012 WL 3999797 (Tex. Crim. App. Sept. 12,
2012) (per curiam).
      Castillo sought a federal writ of habeas corpus. The federal district court
denied an evidentiary hearing, denied him habeas relief, and denied a COA.
Castillo v. Stephens, No. SA-12-CA-924-XR, 2014 WL 6090411 (W.D. Tex.
Nov. 12, 2014).
                                   DISCUSSION
      The federal law of habeas corpus is “a guard against extreme
malfunctions in the state criminal justice systems, not a substitute for ordinary
error correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102–03,
131 S. Ct. 770, 786 (2011) (internal quotation marks omitted). Federal courts
respect the conscientious labor of state courts and promote comity, federalism,
and finality through the faithful application of the Antiterrorism and Effective
Death Penalty Act of 1996 (“AEDPA”). See Jimenez v. Quarterman, 555 U.S.
113, 121, 129 S. Ct. 681, 686 (2009).
      AEDPA requires proof that the state court’s adjudication of a habeas
claim “resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme
Court of the United States” or “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d). A state court’s application of
federal law may be reasonable for the purposes of § 2254(d) even though
another court has applied or would have applied the same law to the same facts
in a different manner. Harrington, 562 U.S. at 101–02, 131 S. Ct. at 785–86.
Rather, a petitioner is only eligible for federal habeas relief if he shows that
                                        4
    Case: 14-70038     Document: 00513372249      Page: 5    Date Filed: 02/08/2016



                                  No. 14-70038
there is “no possibility fairminded jurists could disagree that the state court’s
decision” is in conflict with the Supreme Court’s determination of federal law.
Id. at 102, 131 S. Ct. at 786.
      AEDPA bars appeal to this court without a COA. If the federal district
court “reject[ed] the [p]etitioner’s constitutional claims on the merits, this court
will issue a COA only if the petitioner demonstrates that reasonable jurists
could debate whether the district court’s resolution of his constitutional claims
was correct, or could conclude that the issues presented ‘deserve
encouragement to proceed further.’” Williams v. Stephens, 761 F.3d 561, 566
(5th Cir. 2014) (quoting Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S. Ct.
1029, 1039 (2003)), cert. denied, 135 S. Ct. 1735 (2015). Where the district
court rejected those claims on procedural grounds, a COA should issue when
the prisoner shows that reasonable jurists “would find it debatable whether
the petition states a valid claim of the denial of a constitutional right . . . and
whether the district court was correct in its procedural ruling.”         Slack v.
McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 1604 (2000).              Where the
petitioner has been sentenced to death, any doubts about whether a COA
should issue “must be resolved” in the petitioner’s favor. Williams, 761 F.3d
at 566 (citing Pippin v. Dretke, 434 F.3d 782, 787 (5th Cir. 2005)). However,
as the Supreme Court recently cautioned: “[T]he provisions of AEDPA apply
with full force even when reviewing a conviction and sentence imposing the
death penalty.” White v. Wheeler, 136 S. Ct. 456, 462 (2015) (per curiam).
      In sum, Castillo is not entitled to a COA unless reasonable jurists could
debate the district court’s conclusion that the state court reasonably applied
federal law as determined by Supreme Court precedents to Castillo’s claims.
      Castillo seeks a COA on 17 different grounds, fifteen of which assert that
his trial counsel were unconstitutionally ineffective under the standard set
forth in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). We
                                         5
     Case: 14-70038       Document: 00513372249         Page: 6    Date Filed: 02/08/2016



                                      No. 14-70038
begin there and note at the outset two things applicable to all of Castillo’s
ineffective assistance of counsel (IAC) claims.
       First, Castillo was appointed two attorneys. His first-chair attorney
(Callahan) had been practicing criminal law for approximately 25 years when
he was appointed to represent Castillo. Prior to that, he had represented 40 to
50 people charged with capital murder and tried 10 death penalty cases.
Castillo’s second-chair attorney (Harris) had been practicing criminal law for
over 35 years, including 29 years in the Bexar County District Attorney’s
Office. As a prosecutor, he had tried 20 death penalty cases. The record reveals
that both attorneys are professional and very familiar with capital case
procedures.
       Second, at the habeas hearing, Castillo presented no evidence besides
the testimony of Callahan and Harris. Although Callahan and Harris were
called by Castillo’s attorney, they did not concede ineffectiveness and
vigorously contested it at many points. In short, the state court habeas record
contains almost no evidence of what might have been presented at trial but for
the ineffectiveness of Callahan and Harris. 1
       To show that his trial counsel were constitutionally ineffective in the
state habeas proceedings, Castillo was required to demonstrate that 1) his
counsel’s performance was so deficient that they were no longer “functioning
as the counsel guaranteed the defendant by the Sixth Amendment” and 2) he
was prejudiced by these deficiencies because “there is a reasonable probability
that, but for [the] errors, the result of the proceeding would have been
different.” Strickland, 466 U.S. at 687–88, 694, 104 S. Ct. at 2064, 2068.



       1 The evidence Castillo does offer of what might have been presented at trial—
including an affidavit from his mother concerning potential mitigation evidence, model cross-
examinations of key witnesses, and a model opening argument—are considered later in this
opinion at the appropriate points.
                                             6
     Case: 14-70038        Document: 00513372249      Page: 7    Date Filed: 02/08/2016



                                      No. 14-70038
“Judicial scrutiny of counsel’s performance [under this standard] must be
highly deferential.” Id. at 689, 104 S. Ct. at 2065. But in federal habeas
proceedings another layer of deference is added and the “pivotal question is
whether the state court’s application of the Strickland standard was
unreasonable.”          Harrington, 562 U.S. at 101, 131 S. Ct. at 785.              Any
“reasonable argument that counsel satisfied” the “highly deferential”
Strickland standard will bar federal habeas relief. Id. at 105, 131 S. Ct. at
788. 2
         A. Trial counsel “abandonment”
         Castillo asserts that he was denied effective assistance because Callahan
and Harris only visited him in jail three times. Because of this “abandonment,”
they were unable to properly investigate his case or form a competent defense
theory.
         The state habeas court found that Castillo was not abandoned at all.
Callahan and Harris communicated extensively with him. In addition to jail
visits, they saw him at court settings and hearings. Most important, Castillo
and his lawyers exchanged at least 59 letters discussing the case status and
potential strategies, theories, and witnesses. The state court concluded that
there        was   no   deficient   performance   because     Callahan     and    Harris
communicated adequately with Castillo via letter, visited the jail when
appropriate, and saw Castillo at numerous court appearances. The state court
also concluded Castillo presented no evidence of prejudice; Castillo points to
nothing in his trial or sentencing that would have gone differently if his counsel
had visited him more often in jail.




        In his COA application, Castillo does not contend that he has any claim under the
         2

presumed prejudice standard announced in United States v. Cronic, 466 U.S. 648, 104 S. Ct.
2039 (1984).
                                            7
    Case: 14-70038      Document: 00513372249     Page: 8   Date Filed: 02/08/2016



                                  No. 14-70038
      The federal district court concluded this was a reasonable application of
the Strickland standard. See, e.g., Murray v. Maggio, 736 F.2d 279, 282–83
(5th Cir. 1984) (“[B]revity of consultation time between a defendant and his
counsel, alone, cannot support a claim of ineffective assistance of counsel.”).
Reasonable jurists could not debate the district court’s conclusion. Castillo is
not granted a COA on this claim.
      B. Counsel’s failure to interview a single prosecution witness
      Castillo asserts that neither attorney interviewed a single prosecution
witness during their pre-trial investigation. This left them unprepared to
cross-examine the witnesses and they ended up bolstering the prosecution’s
case when their ignorant questions elicited damning information.
      The state habeas court found that counsel’s performance was not
deficient.   Callahan and Harris reviewed the prosecution’s entire file and
evidence and were not surprised by any of the state’s case at trial. They
requested to speak with the prosecution accomplice witnesses, but the
witnesses refused on advice of their counsel.        Since none of the forensic
evidence inculpated Castillo, counsel made the reasonable decision not to
spend time interviewing those witnesses. Counsel dedicated significant time
to trying to track down affirmative witnesses for Castillo’s case (both alibi and
mitigation), and this was a strategic choice about how best to utilize their finite
investigative time and resources. Counsel’s cross-examinations, though not
always totally effective, were not unprepared and attempted to impugn the
credibility of and confuse the prosecution witnesses. The state habeas court
also found that Castillo was not prejudiced because he did not show what
additional evidence could have been elicited by pretrial interviews of the non-
accomplice witnesses.
      The federal district court concluded this was a reasonable application of
the Strickland standard. See Bobby v. Van Hook, 558 U.S. 4, 11, 130 S. Ct. 13,
                                        8
    Case: 14-70038    Document: 00513372249     Page: 9   Date Filed: 02/08/2016



                                 No. 14-70038
19 (2009) (per curiam) (acceptable under Strickland to forego witness
interviews that are cumulative and “distractive from more important duties”);
Mattheson v. King, 751 F.2d 1432, 1438 & n.12 (5th Cir. 1985) (inability to
show “additional facts” that would have been uncovered dooms an IAC claim
for failing to interview witnesses). Reasonable jurists could not debate the
district court’s conclusion. Castillo is not granted a COA on this claim.
      C. Counsel did not begin preparing until the last minute
      Castillo asserts that his trial counsel did not begin preparing the case
until the last possible minute and thus were unprepared and failed to
adequately cross-examine the accomplice witnesses.
      The state habeas court found that though many of counsel’s trial notes
were not created until shortly before the trial, the evidence demonstrates that
they began preparing the case in earnest once they were appointed. The 59
letters exchanged by counsel and Castillo belie this claim of last-minute work.
Reducing their notes to writing shortly before trial was not deficient
performance. Further, the state court found that Castillo failed to demonstrate
prejudice, that is, what evidence would have been presented if Callahan and
Harris had started their preparation earlier or conducted it more diligently.
      The federal district court concluded this was a reasonable application of
the Strickland standard. See Van Hook, 558 U.S. at 9–10, 130 S. Ct. at 18.
Reasonable jurists could not debate the district court’s conclusion. Castillo is
not granted a COA on this claim.
      D. Failure to conduct an adequate mitigation investigation
      Castillo asserts that his attorneys failed to prepare for the punishment
phase of his trial by locating and introducing mitigation evidence.           In
particular, he argues that counsel did not seek appointment of a mitigation
expert or investigator and did not prepare evidence of his troubled upbringing


                                       9
   Case: 14-70038     Document: 00513372249      Page: 10   Date Filed: 02/08/2016



                                  No. 14-70038
and limited education. In support, Castillo offered the state court an affidavit
from his mother, detailing the circumstances of his youth.
      The state court found no deficient representation in preparing mitigation
evidence for the punishment phase. Callahan and Harris got stipulations from
the prosecution to allow introduction of Castillo’s educational records and part
of his federal pre-sentencing report, which detailed how his father abandoned
the family. They had the court appoint a mental health expert to testify
regarding dangerousness and mitigation. They attempted to contact Castillo’s
mother and other family members to testify, but were unsuccessful in locating
them. Significantly, Castillo was very little help in locating his mother or other
family members; he was adamant that he did not want his mother to testify
and claimed just months before trial not to know how to contact her. See
Sonnier v. Quarterman, 476 F.3d 349, 362 (5th Cir. 2007) (“[W]hen a defendant
blocks his attorney's efforts to defend him, including forbidding his attorney
from interviewing his family members for purposes of soliciting their testimony
as mitigating evidence during the punishment phase of the trial, he cannot
later claim ineffective assistance of counsel.”) (quoting Roberts v. Dretke,
356 F.3d 632, 638 (5th Cir. 2004)).         The court concluded this level of
preparation was not deficient.
      Moreover, the state court concluded that Castillo was not prejudiced,
because Castillo failed to show what additional mitigation evidence could have
been discovered through a more thorough investigation. As Castillo admits in
his COA application, much of the information discussed in his mother’s
affidavit was contained in the mental health expert’s report and likely would
have been included in the expert’s testimony.
      Rejection of this claim is reinforced by the fact, emphasized by the state
court, that Castillo represented himself at punishment and presented no
evidence on his own behalf. He decided not to present the educational records,
                                       10
    Case: 14-70038    Document: 00513372249      Page: 11    Date Filed: 02/08/2016



                                  No. 14-70038
the pre-sentencing report, and the mental health expert’s testimony. Castillo’s
then-standby counsel cannot be faulted for Castillo’s own trial choices after he
elected self-representation. See Nixon v. Epps, 405 F.3d 318, 325–26 (5th Cir.
2005) (“A defendant cannot block his counsel from attempting one line of
defense at trial, and then on appeal assert that counsel was ineffective for
failing to introduce evidence supporting that defense.”).
      The federal district court concluded that the state courts reasonably
applied the Strickland standard. Castillo is not granted a COA on this claim.
      E. Defective opening statement was constitutionally ineffective
      Castillo asserts that Harris’s opening statement was constitutionally
ineffective because it failed to “present a cogent defense theory that
emphasized the known strengths of Castillo’s case.”
      In the state habeas court, Castillo argued both that the opening
statement failed to emphasize the evidentiary strengths of his case and that it
was inconsistent with the closing argument. The state habeas court found that
the opening statement was not inconsistent with the closing argument, but did
not address the theory that the statement was ineffective by failing to call the
jury’s attention to certain pieces of evidence. Before the federal district court,
Castillo shifted his criticism to counsel’s failure to focus on the strengths of
Castillo’s case. The federal district court found that the state court’s conclusion
that the opening statement was not constitutionally ineffective was a
reasonable application of the Strickland standard.
      Reasonable jurists could not debate the federal district court’s
conclusion, despite the state court’s not fully addressing Castillo’s argument
about the opening statement. State courts need not explain their habeas
decisions to be entitled to AEDPA deference. See Harrington, 562 U.S. at 98,
131 S. Ct. at 784. Federal courts reviewing state court convictions under
§ 2254 must focus “on the ultimate legal conclusion that the state court reached
                                        11
   Case: 14-70038    Document: 00513372249     Page: 12   Date Filed: 02/08/2016



                                No. 14-70038
and not whether the state court considered and discussed every angle of
evidence.” Neal v. Puckett, 286 F.3d 230, 246 (5th Cir. 2002) (en banc) (per
curiam).
      The opening statement emphasized Castillo’s most critical defense
theory: that the accomplice witnesses were not credible. Castillo’s application
before this court recognizes this fact: “This case had one chance for a defense
victory—to destroy the credibility of the accomplices.” This choice of approach
was reasonable strategy under Strickland. See Yarborough v. Gentry, 540 U.S.
1, 7–9, 124 S. Ct. 1, 5–6 (2003) (per curiam) (“When counsel focuses on some
issues to the exclusion of others, there is a strong presumption that he did so
for tactical reasons rather than through sheer neglect.”).      Moreover, the
opening and closing did not conflict. The closing statement suggested that the
jury might vote for a lesser included offense of murder if they found Castillo
killed Garcia. In light of the evidence and the capital murder charge, this was
not an unreasonable strategy. See Florida v. Nixon, 543 U.S. 175, 191–92,
125 S. Ct. 551, 563 (2004) (unanimous) (conceding guilt to focus on avoiding
death penalty not per se ineffective; concession was a reasonable strategy in
light of strong evidence against defendant).
      In sum, Castillo is not granted a COA on this claim.
      F. Bolstering the prosecution’s case through ineffective cross-
         examination

      Castillo asserts that Callahan and Harris ineffectively bolstered the
prosecution’s case through their cross-examination.       He reports specific
instances where prosecution witnesses gave unfavorable answers to their
questions.    Castillo’s habeas petition contains several “model” cross-
examinations of key witnesses to demonstrate what more effective and
prepared cross-examinations may have looked like.


                                      12
   Case: 14-70038    Document: 00513372249      Page: 13   Date Filed: 02/08/2016



                                 No. 14-70038
      The state habeas court concluded that Callahan’s and Harris’s cross-
examinations were not constitutionally deficient.           They used cross-
examination to elicit evidence and many statements favorable to Castillo. In
particular, they were able to stress the motivations of various witnesses to lie
and the lack of physical evidence linking Castillo to the crime. Even where
their cross-examination strategy was unsuccessful, it was still reasonable. A
few cherry-picked examples of mistakes or bad answers over the course of a
long trial do not amount to constitutionally ineffective lawyering. Speculating
about the effect of tinkering with the cross-examination questions is exactly
the sort of hindsight that Strickland warns against. 466 U.S. at 689, 104 S. Ct.
at 2065.
      The district court found that the state court reasonably applied the
Strickland standard to this claim and added that even if the cross-
examinations were ineffective, there was no showing how a different cross-
examination would have created a reasonable probability of a different
outcome. Reasonable jurists could not debate the district court’s conclusion.
The Constitution demands reasonable competence, not perfect advocacy. See
Maryland v. Kulbicki, 136 S. Ct. 2, 5 (2015) (per curiam). Castillo is not
granted a COA on this claim.
      G. Attorneys’ concession of guilt
      Castillo next asserts that Callahan conceded guilt in closing arguments
based on a misunderstanding of the law. Castillo argues that Callahan told
the jury that Castillo only attempted to commit robbery but did not actually
rob Garcia. Thus, if the jury found he killed Garcia, they should only find him
guilty of murder. This was essentially an admission that Castillo was guilty
of capital murder. Castillo also argues that Callahan’s other possible theory—
he told the accomplices they were going to rob Garcia in order to lure him to


                                      13
   Case: 14-70038     Document: 00513372249       Page: 14   Date Filed: 02/08/2016



                                   No. 14-70038
the scene, but Castillo only intended to kill Garcia, not to rob him—was also a
concession of capital murder guilt.
      The state habeas court found that Callahan never conceded guilt.
Recognizing that the jury might find strong evidence of Castillo’s culpability,
Callahan offered the jury an alternative that would spare Castillo’s life. He
told the jury that if they believed that Castillo killed Garcia, they should find
him guilty of murder instead of capital murder. He told the jury to consider
the evidence that the medical examiner found Garcia in possession of a large
amount of money as evidence that no robbery was planned or occurred. During
the trial, Castillo’s counsel had elicited other evidence rebutting the
prosecution’s claim that the intention was to rob Garcia or that Garcia was
actually robbed. Evidence had also been elicited that Garcia had been intimate
with Espinosa, Castillo’s girlfriend, in the past and that Castillo and Garcia
had a prior altercation and didn’t like each other. Callahan testified, without
contradiction, at the habeas hearing that his strategy was to appeal to this
evidence. The state court found this strategy and Callahan’s performance to
be reasonable and not deficient.
      The district court concluded that the state court reasonably applied the
Strickland standard. Reasonable jurists could not debate the district court’s
conclusion. Decisions to concede guilt or argue for a lesser-included offense are
matters of strategy. See Haynes v. Cain, 298 F.3d 375, 382–83 (5th Cir. 2002)
(en banc). In light of the evidence, it was a reasonable strategy to assert that
no robbery occurred or was planned. This was reasonable in light of the
circumstances of this death penalty case, where there was very substantial
evidence of future dangerousness.
      In sum, Castillo is not granted a COA on this claim.




                                       14
    Case: 14-70038    Document: 00513372249     Page: 15   Date Filed: 02/08/2016



                                 No. 14-70038
       H. Failure to prepare the lone defense witness
       Castillo asserts that Callahan and Harris failed to prepare their lone
witness and were ineffective for even putting him on the stand.          Castillo
contends that Ralph Pedrigone, a jail house snitch who said he overheard
Gonzales (one of the accomplice witnesses) admit to killing Garcia, had nothing
substantial to present and was easily discredited through his extensive
criminal record.
       The state court concluded there was no deficient performance in the
preparation and presentation of Pedrigone’s testimony.        Callahan did not
interview or prepare Pedrigone until the day before he testified, but this was
not for lack of trying: he had been trying to get Pedrigone transferred to Bexar
County for some time but there was trouble with the transfer. Furthermore,
Pedrigone’s testimony was simple; Castillo offered no evidence that Callahan
was deficient for not preparing him more. The state court finally concluded
there was no prejudice because Castillo did not establish how there was a
reasonable probability that more preparation would have affected the outcome
of his trial.
       The federal district court concluded this was a reasonable application of
the Strickland standard. Pedrigone testified to the fact that Gonzales said he
killed Garcia. It was a reasonable strategy to try to shift blame for Garcia’s
murder onto the accomplice witnesses.       That the prosecution was able to
devalue this testimony through skillful cross-examination does not change the
reasonableness of the calculation to present Pedrigone’s testimony.          See
Strickland, 466 U.S. at 689, 104 S. Ct. at 2065 (“A fair assessment of attorney
performance requires that every effort be made . . . to evaluate the conduct
from counsel’s perspective at the time.”). Reasonable jurists could not debate
the district court’s conclusion. Castillo is not granted a COA on this claim.


                                       15
    Case: 14-70038    Document: 00513372249     Page: 16   Date Filed: 02/08/2016



                                 No. 14-70038
      I. Ineffective jury selection
      Castillo asserts that Callahan and Harris were ineffective during jury
selection.    Castillo argues that Callahan should have agreed to the
prosecution’s offer to strike for cause one venireperson (Doris Cedillo) who
overheard a brief comment by the trial judge that they were starting late due
to a mix-up at the jail. Castillo also argues that Callahan should have struck
another venireperson (Arthur Carter) who made a wrong statement of the law
during voir dire.
      The state court found that there was no deficient performance in jury
selection.   There was no indication in the record how the judge’s fleeting
comment would prejudice the juror against Castillo. It was not implied that
Castillo was the source of the mix-up or delay. Furthermore, the juror who
overheard the brief comment gave answers indicating she might be reluctant
to impose the death penalty, making her a potentially favorable defense juror.
The juror who briefly misunderstood the law was immediately corrected and
there was no indication that he did not understand the correction. Without
further explanation why these jurors should have been struck, Castillo’s claim
falls within Strickland’s presumption of reasonableness and strategy. See id.
(“[C]ourt[s] must indulge a strong presumption that counsel's conduct falls
within the wide range of reasonable professional assistance.”).
      The district court found that the state court reasonably applied the
Strickland standard. Reasonable jurists could not debate the district court’s
conclusion. Castillo is not granted a COA on this claim.
      J. Attorneys did not properly represent him in connection with
         his desire to represent himself

      Castillo asserts that Callahan and Harris rendered ineffective assistance
of counsel regarding his desire to represent himself. He has waived this claim,
however, because the entirety of his briefing on it is as follows: “This issue is
                                       16
   Case: 14-70038     Document: 00513372249     Page: 17   Date Filed: 02/08/2016



                                 No. 14-70038
discussed in this brief as a separate claim [Castillo’s Faretta claims]. For
brevity, this issue incorporates by reference the facts and law set out in the
separate claim.” Because the separate claim addresses alleged errors by the
trial judge, it does not address what Castillo believed was the ineffective
assistance of his counsel. See Loden v. McCarty, 778 F.3d 484, 501 (5th Cir.)
(inadequately briefed arguments are waived), cert. denied, 136 S. Ct. 402
(2015). (We analyze the free-standing Faretta claim below.)
      We note, however, that the federal district court found that the state
court made reasonable factual determinations in light of the evidence
presented and reasonably applied the law of Strickland and Faretta.
Reasonable jurists could not debate the district court’s conclusions. In any
event, Castillo is not granted a COA on this claim.
      K. Punishment phase ineffective assistance of counsel
      Castillo asserts several ineffective assistance of counsel claims based on
the punishment phase. Though these have some pretrial dimensions, they also
fault Callahan and Harris for mistakes made during the punishment phase.
As noted above, Castillo represented himself during the punishment phase,
and neither requested assistance from stand-by counsel nor attempted to
present punishment evidence of his own or challenge the state’s evidence.
      The Supreme Court has strongly and sensibly suggested that no
ineffective assistance of counsel claims can lie where a defendant undertakes
self-representation. See Faretta v. California, 422 U.S. 806, 834 n.46, 95 S. Ct.
2525, 2541 n.46 (1975) (“[W]hatever else may or may not be open to him on
appeal, a defendant who elects to represent himself cannot thereafter complain
that the quality of his own defense amount to a denial of ‘effective assistance
of counsel.’”) (quoting United States v. Dougherty, 473 F.2d 1113, 1124–26
(D.C. Cir. 1972)). As to stand-by counsel, the Court has said only that their
role should be limited to participation either outside the jury’s presence or
                                       17
   Case: 14-70038     Document: 00513372249     Page: 18   Date Filed: 02/08/2016



                                 No. 14-70038
“with the defendant’s express or tacit consent.” McKaskle v. Wiggins, 465 U.S.
168, 188, 104 S. Ct. 944, 956 (1984). With no federal law clearly established
by the Supreme Court delineating the duties of stand-by counsel, it was not
unreasonable for the state habeas court to find that in this case no punishment
phase ineffective assistance of counsel claims could lie.          Cf. Wood v.
Quarterman, 491 F.3d 196, 204 (5th Cir. 2007) (“The record in this case reflects
that [the defendant] clearly and repeatedly instructed his trial counsel to sit
idly throughout the sentencing phase of his trial. On these facts, the state
court’s decision holding that [the defendant] could not show that counsel
performed deficiently was not an unreasonable application of Strickland.”).
      Even if we consider Castillo’s punishment phase ineffective assistance of
counsel claims, however, none deserves a COA.
      1. Forensic psychologist
      Castillo’s contends that Callahan and Harris never sought appointment
of a mitigation expert and failed to prepare the forensic psychologist to testify
in the punishment phase.      This claim also alleges that Callahan did not
adequately explain to Castillo what the forensic psychologist would testify to
or prepare any advance questions for Castillo to use.
      On the contrary, the state habeas court found that Callahan retained a
forensic psychologist who was present and prepared to testify at the
punishment phase of trial regarding future dangerousness and the facts of
Castillo’s background. Castillo made the decision not to call the expert, and he
had been provided the expert’s reports and an explanation by Callahan in
several letters. Thus, the state court concluded that there was no deficient
performance by Castillo’s attorneys, either before trial or during punishment.
      The federal district court found this to be a reasonable application of the
Strickland standard. Reasonable jurists could not debate the district court’s
conclusion. Castillo is not granted a COA on this claim.
                                       18
    Case: 14-70038    Document: 00513372249     Page: 19   Date Filed: 02/08/2016



                                 No. 14-70038
      2. Failure to interview his family
      Castillo asserts that Callahan and Harris failed to interview and use his
family members at punishment. Much of this is premised on their failure to
communicate with Castillo’s mother or contact family members regarding
testifying. According to the motion, Castillo’s mother made numerous efforts
to contact Callahan, but he never returned her calls. Castillo argues that
Rompilla v. Beard, 545 U.S. 374, 125 S. Ct. 2456 (2005), requires attorneys to
“contact family members to get them to testify . . . despite what the capital
defendant wants.”
      The state habeas court found that Callahan and Harris made reasonable
attempts to contact Castillo’s family and mother despite Castillo’s lack of
cooperation.   Further, Callahan had access to much of the evidence that
Castillo’s mother likely would have furnished in his educational records, the
federal PSR, and the proposed testimony of the forensic psychologist. But
Castillo himself failed to present this evidence during the punishment phase.
The state court found that Castillo’s counsel did not render deficient
performance. The state court also concluded there was no prejudice. Aside
from his mother’s proposed testimony, none of the family members testified at
the habeas hearing or submitted affidavits to the habeas court.
      The district court found this a reasonable application of the Strickland
standard and also stated that there was likely no prejudice since the mitigating
evidence Castillo proposed was fairly weak and the evidence of Castillo’s future
dangerousness was very strong.      Reasonable jurists could not debate the
district court’s conclusion.
      Finally, Castillo misapprehends the holding in Rompilla. In that case,
the Supreme Court discussed counsel’s responsibility to pursue a mitigation
investigation despite, among other things, the habeas petitioner’s active
obstruction before concluding that there was “room for debate” on this issue—
                                      19
   Case: 14-70038     Document: 00513372249      Page: 20   Date Filed: 02/08/2016



                                  No. 14-70038
in other words, reasonable jurists could disagree. 545 U.S. at 383, 125 S. Ct.
at 2463. The Court instead decided Rompilla on other grounds. Id.
      In sum, Castillo is not granted a COA on this claim.
      3. Failure to object to sleeping jurors
      Castillo’s eleventh claim is that Callahan and Harris were ineffective
when they failed to object to jurors who were sleeping. Castillo argues that
Callahan referenced sleeping jurors during his closing argument, and
references to a juror sleeping and nodding off appear in his trial notes.
Furthermore, Castillo’s habeas application contains notes which he
purportedly passed to Callahan which reference one of the jurors sleeping and
says he thinks an alternate should step in.
      The state habeas court, which was also the trial court, had no
independent recollection of observing any juror sleeping—a relevant fact in the
AEDPA analysis. See Schriro v. Landrigan, 550 U.S. 465, 476, 127 S. Ct. 1933,
1941 (2007) (calling the state habeas judge “ideally situated” to make a
sentencing assessment because it was the same judge who presided over
sentencing).    Callahan testified without contradiction that his closing
argument reference to jurors sleeping or not paying attention was an attempt
to seize the conscience of jurors who had not been paying perfect attention
during the trial. Callahan’s notes only refer to a juror sleeping during the
state’s punishment case, while Castillo’s personal notes do not indicate when
he observed a juror sleeping, and he did not take the stand to explain them.
      The state court accordingly found that “there is no evidence concerning
when the jurors slept, if at all, or during which portions of the trial.
Mr. Callahan cannot recall if the jurors were sleeping or simply not paying
attention.” At bottom, the state court found the record “insufficient to establish
the possibility that any juror slept during the defendant’s cross-examination of
the state’s witnesses or during the defense’s case in chief.” Because there was
                                       20
   Case: 14-70038     Document: 00513372249      Page: 21   Date Filed: 02/08/2016



                                  No. 14-70038
insufficient evidence to establish that jurors slept during the guilt-innocence
phase, the state court concluded that Callahan and Harris were not
constitutionally ineffective. No ineffective assistance claims can lie against
Callahan and Harris for failing to object to sleeping jurors during the
punishment phase when they were merely stand-by counsel.
      The federal district court found that the state court made a reasonable
determination of the facts in light of the evidence presented, and reasonably
applied the Strickland standard, to both the trial and punishment phase
ineffective assistance claims.
      Reasonable jurists could not debate the district court’s conclusion on
either the factual or legal determination during the guilt-innocence phase.
Castillo has no ineffective assistance claims for the punishment phase.
Castillo is not granted a COA on this claim.
      L. “Cumulative” ineffective assistance of counsel
      Castillo’s fifteenth claim is that he was abandoned at almost every turn
during trial and sentencing and these errors added up to a conviction and
sentence “not worthy of confidence.”
      The state court found that the totality of the alleged deficiencies in
representation did not add up to ineffective assistance.
      The federal district court concluded this was a reasonable application of
the Strickland standard— ineffective assistance could not result from the
cumulative total of reasonable decisions and actions. Reasonable jurists could
not debate the district court’s conclusion. See, e.g., Miller v. Johnson, 200 F.3d
274, 286 n.6 (5th Cir. 2000) (denying a COA on a cumulative ineffective
assistance theory where no single error by itself rose to the level of
ineffectiveness). Castillo is not granted a COA on this claim.




                                       21
   Case: 14-70038     Document: 00513372249      Page: 22   Date Filed: 02/08/2016



                                  No. 14-70038
      II.    Claims regarding self-representation
      Castillo contends that the trial court committed error by 1) denying his
right to self-representation under the Sixth Amendment before trial when he
contacted the court seeking to replace his attorney and 2) allowing him later
to represent himself when he was obviously depressed and would not have
adequate time to prepare.
      The state habeas court adjudicated this claim on the merits, but the
Texas Court of Criminal Appeals found that it was procedurally barred as a
record-based claim that should have been brought during direct appeal.
      The federal district court concluded that the claims were procedurally
barred. Reasonable jurists would not be able to debate that the “district court
was correct in its procedural ruling.” Slack, 529 U.S. at 484, 120 S. Ct. at 1604.
Castillo did not raise the self-representation issues on direct appeal. Whether
the trial court erred in alternatively forbidding and then allowing Castillo to
represent himself are record-based claims that should have been raised on
direct appeal. Failure to raise a record-based claim on direct review in the
Texas courts is a regularly applied ground for preventing state habeas
consideration of that claim. It is also an adequate and independent state
ground barring review in federal habeas proceedings.         See, e.g., Dorsey v.
Quarterman, 494 F.3d 527, 532 (5th Cir. 2007). Castillo does not attempt to
argue the cause and prejudice necessary to defeat that bar, nor does he contend
that a miscarriage of justice would result if the claim is not considered on its
merits. See id. (citing Coleman v. Thompson, 501 U.S. 722, 750, 111 S. Ct.
2546, 2565 (1991)).
      We also note that, in the alternative, the district court conducted a
lengthy analysis of the merits of Castillo’s self-representation claims. The
district court found that the state court made reasonable factual
determinations in light of the evidence presented and reasonably applied the
                                       22
   Case: 14-70038       Document: 00513372249     Page: 23   Date Filed: 02/08/2016



                                   No. 14-70038
law of Faretta.       Reasonable jurists could not debate the district court’s
conclusions. In any event, Castillo is not granted a COA on this claim.
      III.   Perjured testimony
      Castillo’s final claim is that his due process rights were violated when he
was convicted on the basis of perjured testimony, regardless whether the
prosecutor knew the testimony was false. Gerardo Gutierrez, at one time
Castillo’s fellow county jail inmate, provided an affidavit that he had testified
falsely that Castillo admitted robbing and shooting the victim.
      This claim was not presented to the state courts. The federal district
court found the claim procedurally defaulted under Texas’ abuse of the writ
doctrine. Alternatively, the court found this claim meritless because no federal
due process violation occurs when false testimony is used to secure a conviction
unless the government knowingly used false testimony. See, e.g., Kinsel v.
Cain, 647 F.3d 265, 271–72 (5th Cir. 2011). Castillo does not allege the state
knew this testimony to be false.
      The federal district court held correctly that under Texas’ regularly and
strictly applied abuse of the writ rule, such a claim would now be procedurally
barred from state habeas review. See, e.g., Nickleson v. Stephens, 803 F.3d 748,
754 (5th Cir. 2015). Reasonable jurists could not debate the district court’s
procedural ruling.
      In his federal habeas petition and before this court in his initial COA
application, Castillo, arguing only the merits, has made no attempt to
demonstrate cause or prejudice to defeat the procedural bar.             Castillo’s
inadequate briefing has waived any challenge to the procedural default or
claim to cause or prejudice. See, e.g., Canales v. Stephens, 765 F.3d 551, 577–
78 (5th Cir. 2014).
                                    CONCLUSION
      For the foregoing reasons, Castillo’s application for a COA is DENIED.
                                        23